Case 1:20-cv-02120-VM Document 10 Filed 06/04/20 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY

DISTRICT COUNCIL OF CARPENTERS

PENSION FUND, WELFARE FUND,

ANNUITY FUND, AND APPRENTICESHIP,

JOURNEYMAN RETRAINING, EDUCATIONAL

AND INDUSTRY FUND, et al., : 20 Civ. 2120 (VM)

Petitioners,
DECISION AND ORDER

 

- against -
TRIANGLE ENTERPRISE NYC, INC.,
Respondent.
VICTOR MARRERO, United States District Judge.

Petitioners Trustees Of The New York City District
Council Of Carpenters Pension Fund, Welfare Fund, Annuity
Fund, and Apprenticeship, Journeyman Retraining,
Educational and Industry Fund, Trustees Of The New York
City Carpenters Relief and Charity Fund, Carpenter
Contractor Alliance of Metropolitan New York, and New York
City District Council of Carpenters (collectively,
“Petitioners”) bring this action to confirm an arbitral
award in favor of Petitioners and against respondent
Triangle Enterprise NYC, Inc. (“Respondent”). (See
“Petition,” Dkt. No. 1.) Respondent has not entered an

appearance in this action despite proper service, and the

time to respond to the Petition has passed. The Court now
Case 1:20-cv-02120-VM Document 10 Filed 06/04/20 Page 2 of 9

construes the Petition as an unopposed motion for summary
judgment by Petitioners. For the reasons set forth below,
the Petition is GRANTED.

I. BACKGROUND*

Respondent has performed work on a variety of public
projects for the New York City School Construction
Authority (the “SCA”). As an SCA contractor, Respondent
agreed to be bound to the SCA’s 2014-2019 Project Labor
Agreement (the “PLA”). Under the PLA, Respondent was
required to pay timely contributions on behalf of all
covered employees to established jointly trusteed employee
benefit funds designated in Schedule A of the PLA.

As an SCA contractor, Respondent was also bound by a
collective bargaining agreement (the “CBA”) with petitioner
New York City District Council of Carpenters (“Union”) and
another trade association, to the extent such terms did not
conflict with the PLA. Respondent was bound by the CBA at
all times relevant to this action, and all Petitioners
except for the Union (the “Funds”) were established jointly

trusteed employee benefit funds to which Respondent was

 

1 The following background derives from the undisputed Petition and its
accompanying exhibits. Though Respondent does not dispute any facts in
this action, the Court resolves all ambiguities and draws all
justifiable factual inferences in favor of Respondent as the non-
movant, as required by the standard set forth in Section II.A. No
further citations to the record will be made herein except as
specifically cited.
2
Case 1:20-cv-02120-VM Document 10 Filed 06/04/20 Page 3 of 9

required to pay benefits for work falling within the scope
of the CBA. The CBA required Respondent to remit
contributions to the Funds for every hour worked by its
employees within the trade and geographical jurisdiction of
the Union, and it further required Respondent to furnish
its books and payroll records when requested by the Funds
for the purpose of conducting an audit to ensure compliance
with required benefit fund contributions. The CBA provided
for arbitration of disputes concerning payments to the
Funds and set forth various details regarding the award and
collection of interest, damages, and costs and fees. (See
Petition at VI 22-24.)

Following an audit of Respondent, Petitioners
initiated arbitration pursuant to the CBA before the
designated arbitrator Roger E. Maher (“Maher”), based on
Respondent’s alleged failure to remit all required
contributions to the Funds for the period September 18,
2017 through December 23, 2018. Maher held a hearing on
January 23, 2020 and rendered an award (the “Award”) for
Petitioners on January 25, 2020. (See Exhibit H.) Based
upon the evidence and testimony at the hearing, Maher found

that Respondent violated the CBA and awarded Petitioners an
Case 1:20-cv-02120-VM Document 10 Filed 06/04/20 Page 4 of 9

aggregate amount of $494,263.49 with interest to accrue at
an annual rate of 6.75 percent. (See id.)

Because Respondent failed to pay any portion of the
Award by March 10, 2020, Petitioners commenced this action
on the same date. Respondents have not entered an
appearance despite proper service, and the time to respond
to the Petition has since expired. Petitioners accordingly
moved the Court to deem the Petition as an unopposed motion
for summary judgment on April 29, 2020. (See Dkt. No. 9.)

II. LEGAL STANDARDS

A. STANDARD OF REVIEW

 

Even if a petition to confirm an arbitral award is
unopposed, the petition and accompanying record should be
treated as a motion for summary judgment based on the

movant’s submissions. D.H. Blair & Co. v. Gottdiener, 462

 

F.3d 95, 109 (2d Cir. 2006). Summary judgment is
appropriate if the evidence shows that “there is no genuine
dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In

 

determining whether the movant is entitled to judgment as a
matter of law, the court must “resolve all ambiguities and

draw all justifiable factual inferences in favor of the
Case 1:20-cv-02120-VM Document 10 Filed 06/04/20 Page 5 of 9

party against whom summary judgment is sought.” Major

League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d

 

290, 309 (2d Cir. 2008). As noted above, all facts in this
case are undisputed.

B. REVIEW OF ARBITRAIL AWARDS

 

Petitioners seek confirmation of the Award pursuant to
the Federal Arbitration Act (the “FAA”), codified at 9
U.S.C. Sections 1-16. The role of a district court in
reviewing an arbitral award is “narrowly limited,” and
“arbitration panel determinations are generally accorded

great deference under the FAA.” Tempo Shain Corp.  v.

 

Bertek, Inc., 120 F.3d 16, 19 (2d Cir. 1997). Only a
“barely colorable justification for the outcome reached by
the arbitrators is necessary to confirm the award,” and the
burden of proof “required to avoid confirmation is very

high.” D.H. Blair & Co., 462 F.3d = at 110 (internal

 

quotation marks omitted).

A court must confirm an arbitral award unless the
party seeking to vacate establishes any of the limited
exceptions provided by Section 10 of the FAA. See Hall St.

Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008).

 

The FAA provides for vacatur:

(1) where the award was procured by corruption, fraud,
or undue means; (2) where there was evident partiality

5
Case 1:20-cv-02120-VM Document 10 Filed 06/04/20 Page 6 of 9

or corruption in the arbitrators, or either of them;
(3) where the arbitrators were guilty of misconduct in
refusing to postpone the hearing, upon sufficient
cause shown, or in refusing to hear evidence pertinent
and material to the controversy; or of any other
misbehavior by which the rights of any party have been
prejudiced; or (4) where the arbitrators exceeded
their powers, or so imperfectly executed them that a
mutual, final, and definite award upon the subject
matter submitted was not made.

9 U.S.C. § 10(a) (“Section 10”).

The Second Circuit adds a gloss on Section 10 that
instructs that a district court may vacate where the award
evidences “manifest disregard” of the law. Stolt-Nielsen

S.A. v. AnimalFeeds Int’l Corp., 548 F.3d 85, 91-92 (2d

 

Cir. 2008), rev'd on other grounds, 559 U.S. 662 (2010); T.

 

Co Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d

 

329, 339 (2d Cir. 2010). Courts vacate awards on grounds of
manifest disregard only in “those exceedingly rare
instances where some egregious impropriety on the part of
the arbitrators is apparent.” Stolt—Nielsen, 548 F.3d at

91-92 (quoting Duferco Int’l Steel Trading v. T. Klaveness

 

Shipping A/S, 333 F.3d 383, 389 (2d Cir. 2003)).

An arbitral award may be vacated based on manifest
disregard of the law if: (1) the law that the arbitrators
allegedly ignored was clear and “explicitly applicable to
the matter before [them]”; (2) “the law was in fact

improperly applied, leading to an erroneous outcome”; and

6
Case 1:20-cv-02120-VM Document 10 Filed 06/04/20 Page 7 of 9

(3) the arbitrators knew of the law's existence and

applicability, but intentionally disregarded it. T.Co

 

Metals, 592 F.3d at 339 (quoting Duferco, 333 F.3d at 389-
90). Accordingly, “‘[A]s long as the arbitrator is even
arguably construing or applying the contract and acting
within the scope of his authority, that a court is
convinced he committed serious error does not suffice to
overturn his decision.’” Pike v. Freeman, 266 F.3d 78, 86

(2d Cir. 2001) (quoting United Paperworkers Int’l Union,

 

AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987)).

 

IIl. DISCUSSION

The Court will grant the Petition, as it sees no grounds
to vacate, modify, or correct the Award. Respondent has not
appeared, let alone moved for vacatur pursuant to the
limited exceptions provided by Section 10 of the FAA, and
the record provides no basis for any inference of
corruption, misconduct, or abuse of power by Maher. Nor did
Maher manifestly disregard the law. The Court sees nothing
to suggest Maher improperly applied and intentionally
disregarded clear and explicitly applicable law; on the
contrary, the Award seems reasonable based upon the CBA and

apparent facts as reflected in the Award. In light of the
Case 1:20-cv-02120-VM Document 10 Filed 06/04/20 Page 8 of 9

great deference accorded to arbitral awards under the FAA,
the Court must confirm the Award based on the record.

The Court is also satisfied that the award of attorneys’
fees to Petitioners is appropriate and that the amount
requested is reasonable under the circumstances presented.
The Court will further award Petitioners post-judgment
interest as required under 28 U.S.C. Section 1961. See
Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996).

IV. ORDER

For the reasons discussed above, it is hereby

ORDERED that the motion for summary judgment so deemed
by the Court as filed by Petitioners Trustees Of The New
York City District Council Of Carpenters Pension Fund,
Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman
Retraining, Educational and Industry Fund, Trustees Of The
New York City Carpenters Relief and Charity Fund, Carpenter
Contractor Alliance of Metropolitan New York, and New York
City District Council of Carpenters (collectively,
“Petitioners”) (See “Petition,” Dkt. No. 1) is GRANTED. It
is further

ORDERED AND ADJUDGED that the Petition is granted, the

underlying arbitration award is confirmed, and judgment is
Case 1:20-cv-02120-VM Document 10 Filed 06/04/20 Page 9 of 9

entered in favor of Petitioners and against respondent
Triangle Enterprise NYC, Inc. as follows:

Awarding Petitioners $494,263.49 pursuant to the
January 25, 2020 arbitration award (“Award”) plus interest
from the date of the Award through the date of judgment
with interest to accrue at the annual rate of 6.75%
pursuant to the Award;

Awarding Petitioners $70 in costs arising out of the
proceeding;

Awarding Petitioners $687.50 in attorneys’ fees
arising out of the proceeding; and

Awarding Petitioners post-judgment interest at the

statutory rate.

SO ORDERED.

Dated: New York, New York
04 June 2020

 

 

U.5.Dsd.
